Citation Nr: 1204694	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that continued a 50 percent rating for PTSD.  The case was previously before the Board in March 2011 when it was remanded for additional development.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ). As provided under governing caselaw, it is considered part and parcel of the increased rating claim on appeal, and will be discussed in the remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will notify the appellant if action on his part is required.


FINDING OF FACT

At no time during the appeal period was the Veteran's PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; PTSD symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  A March 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An August 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA psychiatric examination in April 2008.  The Board notes that the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The April 2008 examiner noted the Veteran was last afforded a VA psychiatric examination in May 1999.  While review of the claims file revealed that the last prior VA psychiatric examination was in fact in January 1997, the Board finds that such error is not significant as the Veteran's claim concerns the current state of the disability (i.e., during the appeal period), and the examiner was informed of the relevant facts in rendering his medical opinion.  

The Veteran appears to question the adequacy of the examination, indicating that it was a based on a brief interview, it was not performed by someone involved in his treatment, and it could not ascertain the average daily disabling effect of his PTSD.  See October 2008 notice of disagreement (NOD); August 2009 VA Form 9 (Substantive Appeal).  Significantly, the Veteran has not identified any specific finding that is alleged to be inadequate, or lacking, but necessary for rating his PTSD.  He has not said anything that persuades the Board that the examination was deficient in any way.  The examination report reflects that the examiner reviewed the Veteran's pertinent history and specifically noted that the Veteran's treatment records (CPRS notes) had been reviewed.  The examiner also performed a thorough mental status examination, and properly supported his opinions.  In sum, the Board is satisfied that the examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an adequate one); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under 38 C.F.R. § 4.130, Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th ed. 1994).  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Historically, a March 1995 rating decision granted the Veteran service connection for PTSD, rated 30 percent, effective May 24, 1993.  An unappealed April 1997 rating decision granted an increased (50 percent) rating, effective, November 21, 1996.  The instant claim for increase was received in February 2008.  

Martinez Outpatient Clinic VA treatment records from April 2007 to April 2008 include an April 2007 report that there was no evidence of any suicidal or homicidal thoughts or obvious psychotic symptoms.  It was also noted the Veteran did not meet the criteria for major depressive disorder (MDD).  A June 2007 report noted the Veteran's complaints of marked problems with sleep, nightmares, irritability, and anhedonia (i.e., loss of feeling of pleasure in acts that normally give pleasure).  It was noted there was no current suicidal or homicidal ideation.  The Veteran reported he has 4 living siblings (2 sisters and 2 brothers), and is in contact with them on a regular basis.  He was married for the second time, currently married for 10 years, with 1 living daughter from his first marriage.  He reported his current wife was distant and that he was not happy with his relationship.  It was noted he retired in 2003.  On mental status examination, the Veteran was casually dressed and articulate.  His thoughts were linear and goal-directed.  He denied any problems with his thinking.  He complained of sleep disturbance, bad dreams, and that his memory has declined and he feels less focused.  He indicated he avoids crowds, is sensitive to Vietnam material, and is troubled by feeling "frightened" for no reason.  It was noted he was prone to mood swings.  The diagnosis was PTSD.  He was assigned a GAF score of 55.  

July 2007 records noted the Veteran was the primary caretaker for his three grandchildren for the summer.  It was noted his wife was more supportive since reinitiating mental health services.  On mental status examination, the Veteran was articulate and oriented times four.  He indicated he continued to feel frightened for no known reason.  His energy level was noted to be inconsistent, and he has continued stress with his wife because of his mood swings.  He complained he feels depressed, lacks concentration and focus at times, and that he is anhedonic.  There was no suicidal ideation.  He was assigned a GAF score of 48.  

A subsequent July 2007 record noted the Veteran's complaint that his PTSD symptoms were getting worse with the Iraq war, including flashbacks, nightmares, restless sleep, and hypervigilance.  On mental status examination, the Veteran had good hygiene and grooming, and normal speech.  His memory and cognition were intact.  His insight and judgment were good.  His mood was neutral, and his affect was slightly restricted.  

An August 2007 record noted that on mental status examination, the Veteran remains depressed, is hypervigilant, has mood swings, and continues to isolate himself.  He denied suicidal ideation or plan.  An October 2007 record noted the Veteran began group therapy at the Concord Vet Center.  On mental status examination, he was anhedonic and reported that he feels depressed.  It was noted he was highly disorganized.  He worries about his relationship with his wife.  There was no suicidal ideation or plan.  He was assigned a GAF score of 48.  A November 2007 record noted the Veteran's complaints of feeling anxious and uptight and a little down.  On mental status examination, he was alert and oriented times three.  He had good hygiene and grooming, and normal speech.  His mood was neutral with slightly restricted affect.  There was no evidence of psychotic symptoms, or of suicidal or homicidal ideation.  His memory and cognition were intact, and his judgment and insight were good.  

Concord Vet Center treatment records from October 2007 to April 2008 include an October 2007 report that the Veteran's PTSD symptoms include depression, anxiety, sleep disturbance, isolation, loss of interest in activities, problems with his relationship, and survivor guilt.  There was no evidence of suicidal or homicidal ideation.  A February 2008 record on mental status evaluation noted he was unkempt, suspicious and defensive.  His speech was rapid and pressured.  He was oriented to place, person, and time.  His memory was noted to be impaired, and he had a labile affect.  He denied delusions, disorganized thinking, or hallucinations.  He complained of sleep disturbance, anger, and depression.  He denied suicidal or homicidal ideation.  The diagnosis was PTSD.  

On April 2008 VA examination, the Veteran reported he had PTSD episodes approximately 2 times per week, rated a 7.5 (on a scale to 10), lasting from 30 minutes to a couple of hours.  He reported he felt his PTSD symptoms were worsening.  He indicated he was currently receiving treatment at the Concord Vet Center and that his medication is sometimes helpful.  He complained of sleepless nights, significant anxiety, and withdrawal and isolation that makes family and social relations difficult.  It was noted he was employed part-time as a valet parker.  He reported he had a waxing and waning quality of relationship with his spouse, but that he had a good relationship with his daughter.  He denied physical violence or assaultiveness since the last VA examination, but instances of "almost" assaults.    He indicated he has had increasing levels of road rage.  He denied any suicide attempts, but indicated he has occasional suicide thoughts.  

On mental status examination, there was no evidence of impairment of thought process or difficulty with communication.  He denied hallucinations or illusions (although occasionally he sees motion out of the corner of his eye, thought to be hypervigilance).  His ability to maintain personal hygiene and other activities of daily living were intact as he was well-dressed and well-groomed and arrived on time for the appointment.  He was fully oriented to person, place and time.  He reported increasing memory loss, particularly short-term and long-term memory, and that he is often forgetful of people's names and loses track of what he is doing.  The Veteran denied any obsessive or ritualistic behavior that interferes with his routine activities.  The rate and flow of his speech was normal.  He reported he has panic attacks approximately once per month, very severe, lasting usually greater than one hour.  He also complained of anxiety (e.g., difficulties with interpersonal communication and isolation from others).  It was noted he has demonstrated good impulse control although he was worried about his ability to control his impulses.  He also reported sleep impairment (i.e., waking up frequently, nearly every night).  It was noted he re-experiences his stressor with recurrent and intrusive recollections of the event, including dreams.  He has avoidant symptoms (e.g., taking efforts to avoid thoughts, feelings, and conversations associated with the trauma during service as well as efforts to avoid activity, places, or people that arouse recollections of the trauma during service).  The Veteran indicated he feels detached and estranged from others.  It was noted he has a restricted range of affect.  He complained that he has increased symptoms of arousal including difficulty falling and staying asleep, irritability and outbursts of anger, difficulty with concentration, and hypervigilance.  He participates and enjoys recreation and leisurely pursuits.  PTSD was diagnosed.  The examiner assigned a GAF score of 55.  The examiner opined that the "effects of PTSD in this veteran's current occupational and social functioning is that there is reduced reliability and productivity due to PTSD signs and symptoms."  

September 2008 Concord Vet Center treatment records note the Veteran's report that the overall rating of his situation/status always improves after the group therapy sessions.  A separate report noted the Veteran attended the group session but did not stay to the end because of a birthday celebration.  

In his October 2008 NOD, the Veteran reported that he suffers severe distress episodes (noted in the April 2008 VA examination report) nearly every day.  While his symptoms lessen, they never go away.  In addition, he reported he is disorganized, medicated and suffers sleepless nights and anxiety.  He indicated he has been unable to work full-time for at least 6 years, and that he is now only able to work on weekends.  

Martinez Outpatient Clinic treatment records from December 2008 to August 2009 include a December 2008 report that noted the Veteran had not been at the clinic since November 2007, and it was unknown if he was psychiatrically stable.  A February 2009 record noted the Veteran was going to groups at the Concord Vet Center.  On mental status examination, he had good hygiene and grooming, and he was pleasant and cooperative.  His speech was unremarkable.  His mood was neutral, and his affect was somewhat restricted.  There was no suicidal or homicidal ideation or psychotic symptoms.  There was no evidence of cognitive deficits or memory impairment.  His judgment and insight were intact.  A March 2009 record noted on mental status examination, the Veteran had good hygiene and grooming, and was cooperative.  His speech was unremarkable.  His mood was neutral, and his affect was restricted.  There was no suicidal or homicidal ideation or psychotic symptoms.  There was no evidence of cognitive deficits or memory impairment.  His judgment and insight were adequate.  April 2009 records noted the Veteran's complaint that his medication was not working as he was having very bad nightmares with some night sweats.  He reported he was enjoying time with his grandsons.  On mental status examination, he had good hygiene and grooming, and he was pleasant and cooperative.  His speech was unremarkable.  His mood was neutral and his affect was slightly restricted.  There was no suicidal or homicidal ideation or psychotic symptoms.  There was no evidence of cognitive deficits or memory impairment.  His judgment and insight were noted to be good.  He was placed on new medication.  A May 2009 record noted the Veteran was sleeping a little better and having fewer nightmares.  On mental status examination, he had good hygiene and grooming, and he was pleasant and cooperative.  His speech was unremarkable.  His mood was neutral and his affect was slightly restricted.  There was no suicidal or homicidal ideation or psychotic symptoms.  There was no evidence of cognitive deficits or memory impairment.  His judgment and insight were noted to be intact.  

Concord Vet Center treatment records from January 2009 to September 2009 include a January 2009 report wherein the Veteran reported negative experiences related to racism in Vietnam.  March 2009 records noted the Veteran's complaint that his anxiety levels were up because of his PTSD claim.  A separate record noted the Veteran attended a combat group graduation ceremony, and that he seemed very happy to share the moment with fellow group members, laughing and smiling a lot.  A September 2009 record noted the Veteran came in to the facility with a variety of PTSD issues, including anger, depression, and anxiety.  He attended a group session.  It was noted there was no need for further follow-up as he seemed stable.  

In his August 2009 Substantive Appeal, the Veteran reported that he was having a "good" day at the time of the April 2008 VA examination.  He again reported that he has been unable to work full-time for at least 6 years, and that he is currently only able to work on weekends.  

Martinez Outpatient Clinic treatment records from September 2009 to April 2011 include a September 2009 record that noted the Veteran's report that his medication helps with his nightmares approximately 70 percent of the time, except when he is stressed (when it does not work as well).  He indicated he is triggered by news about Iraq and Afghanistan.  He also reported he gets irritable.  On mental status examination, he had good hygiene and grooming, and he was pleasant and cooperative.  His speech was unremarkable.  His mood was concerned and his affect was slightly restricted.  There was no suicidal or homicidal ideation or psychotic symptoms.  There was no evidence of cognitive deficits or memory impairment.  His judgment and insight were noted to be adequate.  His medication was increased and he was advised to limit his news watching.  An October 2009 record noted the Veteran's complaint that his nightmares and irritability are made worse by the current Middle Eastern conflicts.  He indicated the nightmares occur most nights.  A January 2010 record found on depression screen testing the Veteran was negative, but he reported little interest or pleasure in doing things for several days, and feeling down, depressed, or hopeless for several days.  A July 2010 record noted the Veteran's active medical problems included depression, marital problems, and lost interest in his wife.  

January 2011 records noted the Veteran's complaint that his medication was no longer helping with his nightmares, and that he was feeling more down and depressed which is affecting his marriage.  It was also noted that his nightmares (which occur most nights) and irritability affect his relationship with his wife.  On mental status examination, the Veteran had good hygiene and grooming, and he was pleasant and cooperative.  His speech was unremarkable.  His mood was concerned, and his affect was appropriate.  There was no suicidal or homicidal ideation or psychotic symptoms.  There was no evidence of cognitive deficits or memory impairment.  His judgment and insight were noted to be good.  He was placed on new medication.  Depression screen testing was positive and the Veteran reported little interest or pleasure in doing things nearly every day, and feeling down, depressed, or hopeless more than half the days.  A February 2011 record noted the Veteran's active medical problems include depression, marital problems, and lost interest in his wife.  A March 2011 record found negative suicide screen testing, including his denial of hearing voices.  On mental health screen testing, there were no abnormal findings.  On mental status examination, the Veteran was alert and oriented, and his speech was coherent.  

Concord Vet Center treatment records from February 2011 to April 2011 include a February 2011 record that noted the Veteran has been isolating himself (although he was trying to stop doing such), feeling depressed, and that his anger continues.  It was also noted he was grappling with depression and heart problems.  A March 2011 record noted the Veteran was socializing with another group member and enjoying the group.  He reported having dreams of Vietnam.  An April 2011 record noted the Veteran's complaint of continued sleep disturbance.  

As noted above, the Veteran's PTSD is assigned a 50 percent rating.  Consequently, what remains for consideration is entitlement to a rating in excess of 50 percent.  The Board finds that, even with consideration given to Mauerhan v. Principi, 16 Vet. App. 436 (2002), at no time during the appeal period has the disability picture shown by the record more nearly approximated the criteria for a 70 percent (or higher) rating for PTSD.  

In particular, it is not shown that the PTSD has ever resulted in obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

The preponderance of the evidence shows that the Veteran does not have suicidal ideation.  Although he acknowledged in April 2008 that he had occasional suicidal thoughts, the vast majority of his treatment records reflect that he denied suicidal ideation when asked.  Likewise, the preponderance of the evidence shows that he has not neglected his personal appearance and hygiene:  while he was noted to be unkempt in a February 2008 treatment record, with that exception, his treatment records show that he was described as "well-dressed" and "well-groomed."  

The Veteran does display some level of impaired impulse control; as noted on April 2008 VA examination and in VA treatment records, he has road rage, instances of "almost" assaults, and irritability.  However, such has not resulted in violence, and the April 2008 examiner noted the Veteran has demonstrated good impulse control.  As was also discussed above, there is evidence that the Veteran suffers from depression and some panic.  Significantly, there is no evidence that the Veteran's depression is so severe as to affect his ability to function independently, appropriately, and effectively.  And while it was noted on April 2008 examination that the Veteran experiences panic attacks approximately once per month, such does not even approximate near-continuous panic, and there is no evidence that such affects his ability to function independently, appropriately, and effectively.  The Board also notes that there appears to be some evidence of memory impairment.  However, there is no evidence that he is unable to remember the names of close relatives, his own occupation, or his own name.  

Finally, the Board notes that although the Veteran has marital problems and tends to isolate himself, the evidence also shows that he is in regular contact with his siblings, that he has a good relationship with his daughter, and that he enjoys spending time with his grandchildren.  The record also reflects that he enjoys the psychiatric group therapy sessions.  Thus the preponderance of the evidence shows that overall he has positive interaction with others/the outside world, and that he has maintained (and is able to maintain) effective relationships with others.  

The Board notes that the GAF scores of 48 assigned in July and August 2007 Martinez Outpatient Clinic VA treatment records reflect moderately severe symptoms and would appear to suggest a higher level of psychiatric impairment.  Notably, such scores, considering the symptoms they would represent (such as suicidal ideation (which was denied in these records, and he only reported occasional suicide thoughts on April 2008 VA examination), severe obsessional rituals, having no friends, and inability to keep a job), are unexplained, are inconsistent with contemporaneous reports of actual symptoms, and in light of the overall evidence cannot reasonably be found dispositive.  The GAF score of 55 assigned by the April 2008 VA examiner reflects moderate symptoms and is consistent with the 50 percent rating assigned.  [The Board also notes that the GAF score of 55 assigned on April 2008 VA examination was higher, reflecting lessened symptomatology, than the GAF score of 48 assigned on January 1997 VA examination, which was the basis for the currently assigned 50 percent rating.]  

In conclusion, the Veteran's overall disability picture throughout the appeal period most nearly approximates the criteria for his current 50 percent rating.  The preponderance of the evidence is against a higher (70 percent) rating, and the benefit of the doubt rule does not apply.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that the schedular criteria are inadequate.  The symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Veteran has specifically requested consideration of a TDIU; has stated that he has not worked full-time in 6 years due to his PTSD symptomatology; and has stated that he is only able to work on a part-time basis due to his PTSD.  See October 2008 notice of disagreement and August 2009 VA Form 9.  

As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The Veteran and his representative should have opportunity to respond.

2.  Then fully develop (to include arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU.  If the TDIU claim is denied, an appropriate supplemental statement of the case should be issued and he and his representative should be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The purpose of this remand is to ensure compliance with the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


